                                          Case 3:20-cv-00151-JCS Document 55 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ELIDIA M. DUARTE,                               Case No. 20-cv-00151-JCS
                                                       Plaintiff,
                                   8
                                                                                         ORDER GRANTING MOTION TO
                                                 v.                                      WITHDRAW AS COUNSEL
                                   9
                                         ANDREW SAUL,                                    Re: Dkt. No. 41
                                  10
                                                       Defendant.
                                  11
                                  12          Sufficient cause having been shown, attorney Reuben Yeroushalmi’s motion to withdraw
Northern District of California
 United States District Court




                                  13   as counsel for Plaintiff Elidia Duarte is GRANTED, on the condition that Yeroushalmi continue to

                                  14   accept service and forward documents to Duarte unless and until Duarte appears pro se or through

                                  15   new counsel, in accordance with Civil Local Rule 11-5(b).

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 9, 2021

                                  18                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                  19                                                 Chief Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
